Exhibit 10.14

Newfield Exploration Company

Non-Employee Director Compensation

 

           

For annual periods beginning on or after
May 7, 2010

 

  

For annual periods beginning on or
after May 4, 2012

 

1.

  

Annual Cash Retainer

 

   $50,000    $75,000

2.

  

Meeting Attendance Fees

 

   None    None

3.

   Committee Chair Fee   

•  Audit: $15,000

•  Compensation: $15,000

•  Nominating: $7,500

 

  

•  Audit: $20,000

•  Compensation: $20,000

•  Nominating: $10,000

4.

   Annual Stock Award*   

•  $150,000 of restricted stock

•  Vests day before next annual meeting

 

  

•  $200,000 of restricted stock

•  Vests day before next annual meeting

5.

  

Annual Lead Director Fee

 

   $30,000    $75,000

* Annual restricted stock awards are granted pursuant to the Newfield
Exploration Company 2011 Omnibus Stock Plan. Each non-employee director who is
in office immediately after an Annual Meeting of Stockholders will be granted
restricted shares with a specified market value. The number of restricted shares
granted is determined by dividing that market value by the average of the high
and low sales prices of Newfield’s common stock on the date of the Annual
Meeting. Each non-employee director who is appointed by the Newfield Board of
Directors (not in connection with an Annual Meeting of Stockholders) will be
granted restricted shares with the same market value as used for the previous
Annual Meeting, with the number of restricted shares determined by dividing the
market value by the average of the high and low sales prices of Newfield’s
common stock on the date of appointment. The Nominating & Corporate Governance
Committee of the Board of Directors is responsible for determining the market
value of the annual stock award by resolution in advance of the Annual Meeting.
If the Chairman of the Board is a non-employee director, the award amount may be
greater than the award amount for the other non-employee directors. If a
non-employee director Chairman of the Board is appointed not in connection with
an Annual Meeting, the award amount will be determined by the Nominating &
Corporate Governance Committee on the date of appointment. In general, the
restrictions on the shares granted will lapse on the day before the first Annual
Meeting of Stockholders after the date of grant.